Citation Nr: 0425943	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by chronic constipation.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a dental disorder, 
diagnosed as periodontitis and gingivitis, for purposes of an 
award of disability compensation benefits.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to 
February 1982.

The instant appeal as to the bilateral hearing loss, 
tinnitus, back, and neck claims arose from a January 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, which denied 
claims for service connection for those disorders.  The 
instant appeal as to the constipation and dental disability 
claims arose from a March 1998 rating decision which denied 
those claims.

The veteran appeared at a personal hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C., 
in July 2001.  The Board of Veterans' Appeals (Board) 
remanded this case for further development in September 2001 
and in September 2003.

With regard to the veteran's claim of service connection for 
a dental disorder, diagnosed as periodontitis and gingivitis, 
the Board notes that the only matter the RO developed for 
appellate review is whether service connection is warranted 
for purposes of an award of disability compensation benefits.  
Consequently, the Board's analysis will likewise be limited 
to that question.  However, a claim for service connection 
for a dental disorder also raises a claim for outpatient 
dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  
The question of service connection for a dental condition for 
purposes of treatment has not been considered and is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a disability 
manifested by chronic constipation is not related to the 
veteran's service.

2.  The preponderance of the evidence shows that a neck 
disorder is not related to the veteran's service.

3.  The preponderance of the evidence shows that a back 
disorder is not related to the veteran's service.

4.  No competent evidence has been submitted to show a 
current hearing loss disability in the right ear.

5.  The preponderance of the evidence shows that the 
veteran's left ear hearing loss is not related to his 
service.

6.  The preponderance of the evidence shows that the 
veteran's tinnitus is not related to his service.

7.  Periodontal disease and gingivitis are not disabilities 
within the meaning of applicable VA law providing 
compensation benefits.


CONCLUSIONS OF LAW

1.  A disability manifested by chronic constipation was not 
incurred in or aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).  

2.  A neck disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2003).  

3.  A back disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2003).  

4.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310 (2003).  

5.  Tinnitus was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310 (2003).  

6.  The claim of entitlement to service connection for a 
dental disorder diagnosed as periodontitis and gingivitis, 
for purposes of an award of disability compensation benefits, 
lacks legal merit.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.381(a) (2003); 38 C.F.R. §§ 3.382(c), 4.149 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the veteran was provided proper VCAA 
notice with respect to the constipation, tinnitus, hearing 
loss, neck and back claims at issue in this case.  First, 
this case was remanded, in part, for compliance with the VCAA 
in September 2001 and September 2003.  Second, the veteran 
was provided with a VCAA letter dated September 25, 2001.  
That letter was provided after the initial adjudication of 
the claims; however, the claims were first adjudicated prior 
to the enactment of the VCAA.  The September 2001 letter 
provided content complying notice to the claimant regarding 
what information and evidence was needed to substantiate his 
service connection claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence will be obtained by VA.  The letter advised him what 
evidence was needed to establish entitlement to service 
connected compensation benefits.  The letter advised him that 
VA would attempt to get any relevant VA and private medical 
evidence which he identified and informed him that he needed 
to provide information regarding treatment for his claimed 
conditions as well as a contact for a former employer.  The 
September 2001 letter also specifically contained the 
"fourth element" in that the veteran was requested to 
submit any evidence in his possession showing that his 
claimed disorders occurred during service.  Further, the 
veteran indicated in January 2004 that he had no further 
evidence to submit.

The veteran was provided with VCAA notice in numerous other 
documents of record, including a February 7, 2002, VCAA 
letter which again advised him what evidence VA would attempt 
to develop and what information he needed to provide; a March 
14, 2002, letter which informed him that he needed to provide 
complete mailing addresses for private medical treatment 
providers; a January 2, 2003, VCAA letter which again advised 
him what evidence VA would attempt to develop and what 
information he needed to provide; and an October 22, 2003 
letter which again advised him to inform VA of any pertinent 
treatment records not already associated with the claims 
folders.  Further, the May 2002 and January 2004 supplemental 
statements of the case provided him with the laws and 
regulations relevant to the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

With respect to the VA's duty to assist, the veteran and his 
representative have provided written statements supporting 
his contentions.  VA has also developed the veteran's service 
medical records, his VA treatment records, and private 
treatment records adequately identified by the veteran.  With 
respect to several treatment providers and a former employer 
that the veteran did not adequately identify, the Board notes 
that the veteran was requested to provide the full names and 
addresses of the treatment providers and former employer but 
did not do so.  Accordingly, VA is not required to provide 
further assistance with regard to those sources.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  The veteran has reported that he 
is receiving Social Security Administration (SSA) benefits, 
and VA has attempted to develop those records from several 
SSA offices.  However, the second SSA office the RO contacted 
informed VA that they do not have the veteran's records, that 
they do not know where the veteran's records are, and that 
they have no advice as to other places to search for the 
records.  Accordingly, the Board finds that further efforts 
to develop these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3) (West 2002).  

The veteran has not identified any additional pertinent 
evidence.  The Board is not aware of a basis for speculating 
that relevant evidence exists that VA has not obtained or 
attempted to obtain.  The duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1).  In this case, the veteran 
has been provided with several VA examinations, including a 
series of examinations in June 2003.  

The Board is cognizant of the fact that the veteran's 
representative has expressed dissatisfaction with the June 6, 
2003 intestine examination because it did not provide a 
medical nexus opinion requested by the Board.  However, the 
Board notes that the VA examiner who signed the June 6, 2003, 
intestine examination report also provided a nexus opinion 
with regard to the gastrointestinal disorder in a June 6, 
2003, spine examination report.  Accordingly, the Board does 
not find that an additional medical opinion is necessary with 
regard to the constipation claim.

The veteran's representative has also expressed 
dissatisfaction with the June 9, 2003, VA audiology 
examination because the examiner did not provide an 
explanation as to why the veteran's separation examination, 
which indicated significant hearing loss bilaterally, was to 
be discounted and why an audiological evaluation performed 
three months prior to service discharge, which reflected no 
hearing loss, was deemed valid.  However, the Board notes 
that the VA examiner who signed the June 9, 2003, audiology 
examination did provide support for the decision to disregard 
the hearing test results on the separation examination:  the 
examiner stated that the separation examination results were 
not felt to be valid because they were attributed to a 
possible temporary threshold shift (TTS).  The examiner 
indicated that the findings on the separation examination 
were an aberration given that a review of the rest of the 
medical record revealed no such significant hearing loss.  In 
particular, the examiner noted that three months prior to 
separation a hearing evaluation showed normal hearing 
sensitivity.  Thus, the Board finds that the examiner did 
provide a rationale for finding one audiological evaluation 
more probative that the other.  The Board notes that a review 
of the medical record, mentioned by the audiological 
examiner, reveals that the results of the separation 
examination are singular in the record in that there is no 
other evidence in the record of such significant hearing loss 
as is noted in the separation examination.  Regardless, with 
respect to the veteran's right ear, no current hearing loss 
disability is currently shown, so the claim must be denied.  
Accordingly, particularly with respect to the right ear, 
further development in the form of an additional medical 
opinion, is not warranted.  Thus, the Board finds that VA has 
satisfied the duty to assist the veteran.  

With regard to the dental claim, the Board notes that the 
veteran's representative, in a July 2004 written statement, 
noted that a medical nexus opinion was requested by the Board 
and that no such opinion was provided with regard to the 
dental claim.  While it is true that no medical nexus opinion 
is of record, in a case such as this, where there is no legal 
basis for the claim or undisputed facts render the claimant 
ineligible for the claimed benefit, VA is not required to 
assist the claimant or to provide notice of the information 
and evidence necessary to substantiate a claim.  VAOPGCPREC. 
5-2004 (June 23, 2004).
 
In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
service medical records, private medical records, VA 
treatment records, VA examination reports, two hearing 
transcripts, and his contentions and his representative's 
contentions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, all the evidence submitted by the 
veteran or on his behalf.  Rather, the Board's analysis will 
focus specifically on what the evidence shows, or does not 
show, on these claims. 

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. § 1131 (West 2002).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2003).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease, or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2003).  In addition, certain chronic diseases, including 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they are manifested to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Claim for a disability manifested by chronic constipation

The appellant contends, in substance, that he has chronic 
constipation as a result of a fall he sustained in service 
which injured his back.  The service medical records include 
the report of hospitalization referable to the period of 
inpatient treatment wherein the veteran reports he sustained 
the injury.  That record, however, is silent as to a fall and 
resulting back injury.  A review of the remainder of the 
service medical records is likewise silent as to any 
complaints, diagnosis, or treatment for constipation or a 
fall in service.  Post service evidence includes an August 
1996 report of occupational injury wherein the veteran 
reported that he hurt his back when he fell from the rear of 
a flatbed truck which was traveling through the cemetery 
where he worked.  Several months later, in November 1996, the 
record indicates that his back was reinjured when the parked 
van in which the veteran was sitting was hit by an automobile 
driven by a drunk driver.  

A November 1996 private medical record noted that the veteran 
complained of constipation but that an examination did not 
reveal any unusual findings.  An August 1997 VA treatment 
record revealed that the veteran reported constipation.  
Significantly, a December 1997 VA progress note gave an 
impression of "new onset constipation" and related it to 
trauma.  The report noted that the veteran had done well 
until he suffered an on the job injury in August 1996, landed 
on his rectum, and developed constipation.  A March 1998 VA 
treatment record noted that the veteran's constipation was 
"resolved."  

Further, during his July 2000 hearing before RO personnel, 
the veteran reported that he could not recall having a 
problem with constipation in service, that his constipation 
was "not really that bad right now", and that he had not 
taken medication for his constipation in several months.  
During his July 2001 hearing before the undersigned, the 
veteran reported his belief that he had constipation as a 
result of the Antabuse he was prescribed in service.  He 
again reported that he had not been taking his constipation 
medication because he had not needed it.

A June 6, 2003, VA intestinal examination diagnosed chronic, 
intermittent constipation.  The examiner noted that the 
claims folder had been reviewed and that one document in the 
file mentions constipation dating back many years to a fall 
the veteran sustained when he was stationed in Cuba.

The same examiner prepared the June 6, 2003, VA spine 
examination report.  The spine report stated that the veteran 
appeared to have long-standing constipation that was most 
likely brought on from trauma to the back.  The veteran 
reported that he had constipation that he relieved with stool 
softeners whenever he did any heavy lifting and that he had 
sustained a fall, injuring his back, while he was stationed 
in Cuba in service.  The examiner stated that "[t]here is 
even documentation in his service records from a healthcare 
provider that corroborates the history of constipation going 
back many years likely being secondary to trauma to the 
back."  Based on this evidence the examination concluded, 
"[t]herefore it appears at least as likely as not that this 
veteran's constipation problems date back many years to his 
days in Cuba and have occurred intermittently since then, 
with occasional exacerbations secondary to lifting, with two 
motor vehicle accidents occurring in the past."  The 
examiner further stated that "[i]t would be impossible to 
determine which of these was the exact cause of a decrease in 
transit time in the bowel but it could have been any of 
them."

The Board notes that at first glance that the medical 
opinions provided in the June 2003 VA intestine and spine 
examination reports appear to support the veteran's claim in 
that the examiner finds that the veteran's currently has 
constipation that is at least as likely as not due to a fall 
the veteran sustained in service.  However, the Board does 
not find these medical opinions, provided by the same 
examiner, to be probative because they are based on an 
inaccurate factual premise.  The examiner clearly bases these 
opinions on "documentation in his service records from a 
healthcare provider that corroborates the history of 
constipation going back many years likely being secondary to 
trauma to the back."  The Board has scoured the service 
medical records and finds no such documentation that 
corroborates the veteran's allegations.  In fact, there is no 
documentation in the service medical records of either 
constipation or a fall in service.

Perhaps the June 2003 examiner mistook the December 1997 VA 
progress note, which gave an impression of "new onset 
constipation" and related it to the veteran's post-service 
on-the-job trauma, for a service medical record.  Regardless, 
as the Board finds that the record is devoid of the 
documentation the VA examiner relies on, the Board finds that 
the June 2003 medical opinion is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based upon 
an inaccurate factual premise has no probative value.")

The Board finds that the preponderance of the evidence weighs 
against the claim.  This is so because credible, competent 
evidence exists which reveals that the veteran's constipation 
is not related to service.  First, there is no evidence of 
constipation or a fall which caused constipation in service.  
The first evidence of constipation is in 1996, over fourteen 
years after the veteran separated from service and after the 
veteran sustained an intercurrent on-the-job injury.  Second, 
competent medical evidence, namely the December 1997 VA 
treatment record, attributes the veteran's constipation to 
his post-service on-the-job injury, not to any event in 
service.  Third, the veteran himself presented sworn 
testimony in July 2000 that he could not recall having 
problems with constipation in service.  Accordingly, the 
Board finds that service connection for a disorder manifested 
by constipation is not warranted.  As the Board finds that 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.

Neck and back disorder claims

The appellant contends, in substance, that he has a neck and 
back disorder as a result of a injuries he sustained in 
service.  He testified during his July 2000 hearing that he 
fell down some stairs when he was stationed in Cuba, perhaps 
due to an allergy to Antabuse.  He also stated that he was in 
a fight in service and that he fell down a ladderway when he 
was sleepwalking aboard the U.S.S. John F. Kennedy.  A review 
of the service medical records are silent as to any 
complaints, diagnosis, or treatment for a fall in service.  
There is a record of medical treatment following a fight in 
service, but there is no mention in that record of a back or 
neck injury.

A September 1980 treatment record noted that the veteran was 
brought into the clinic by police for a legal blood alcohol 
test.  He had apparently run over a stop sign in his motor 
vehicle.  A physical examination revealed the only complaint 
was left paracervical tenderness with extreme head rotation 
to the right.  There was no evidence of scalp or head trauma, 
and the assessment was alcohol intoxication.  A February 1981 
service medical record notes that the veteran complained of 
pain in the neck as well as pain in the calves, forearms, and 
chest.  He was diagnosed with serum sickness and was 
instructed to take Prednisone.  His separation examination 
noted a normal spine.

As noted above, post service evidence includes an August 1996 
report of occupational injury wherein the veteran reported 
that he hurt his back when he fell from the rear of a flatbed 
truck which was traveling through the cemetery where he 
worked.  A September 1996 evaluation from the Mid-American 
Center for Orthopaedics and Sports Medicine gave the 
impression of "[l]ow back strain and cervical strain related 
to a fall off a cart at work."  Several months later, in 
November 1996, the record indicates that his back was 
reinjured when the parked van in which the veteran was 
sitting was hit by an automobile driven by a drunk driver.

A June 6, 2003, VA spine examination diagnosed mild facet 
arthrosis at L3-4 and L4-5 as well as mechanical, cervical, 
and lumbosacral strain.  The examiner stated that

[c]oncerning the veteran's back and neck 
problems, he did fall down some stairs 
according to his comments in Cuba many 
years ago and he also appears to have had 
two specific auto accidents in 1993 and 
1996.  Any one of these could have easily 
caused the veteran's current back and 
neck problems that he is afflicted with 
now days.  He does have mild passive 
arthrosis at L3 to 4 and L4 to 5 which 
could also be the result of trauma.  
Therefore it appears at least as likely 
as not that his neck and back problems 
are related to the fall that he had down 
some stairs in Cuba when he did injure 
himself.  Again, this is based on his 
comments.  The motor vehicle accidents 
that he had in the 1990s could also have 
contributed to back pain, and it would be 
impossible to specifically state which 
one of these was the exact cause, but in 
this examiner's opinion, it is at least 
as likely as not that a combination of 
all three have contributed to the 
veteran's back and neck pain that he 
complains of today.  (italics added)

The Board notes that at first glance the medical opinion 
provided in the June 2003 VA spine examination report appears 
to support the veteran's claim in that the examiner finds 
that the veteran currently has neck and back problems that 
are at least as likely as not due to a fall the veteran 
sustained in service.  However, the Board does not find this 
medical opinion to be probative because it is clearly based 
solely on the veteran's statements. 

It is questionable as to whether the veteran is competent to 
state that he sustained a fall in service.  He and his 
representative have testified that at the time of his fall in 
Cuba he was suffering from an allergic reaction to Antabuse 
and he "passed out and fell down 2 or 3 flights of steps."  
He has further reported that he was unaware that he was 
sleepwalking when he fell down the ladderwell on the U.S.S. 
John F. Kennedy.  Thus, he was not conscious during two of 
the incidents in which he indicates he sustained back 
injuries.  In one instance, he had passed out, and in the 
other he was sleepwalking.  Lay testimony is competent to 
establish the presence of observable symptomatology.  
Arguably, if the veteran was incapable of observation, due to 
the fact that he was unconscious or asleep, he is not 
competent to establish the facts of his falls or related 
injuries.  Savage v. Gober, 10 Vet. App. 488, 497 (1997) 
(noting that lay testimony is competent to establish the 
presence of observable symptomatology).

Regardless, it is clear that the veteran is not competent to 
relate any current medical problems to his reported fall in 
service.  This is so because the appellant is a lay person 
and is therefore not competent to offer an opinion requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The only other evidence offered to support the 
appellant's assertion that his present back and neck disorder 
had its onset in service consists of the June 2003 VA 
examination report.  

In this regard, the Board does not find the June 2003 VA 
spine examiner's opinion to be competent medical evidence 
with regard to in-service incurrence of a neck and back 
disorder.  This is so because the opinion with regard to in-
service incurrence is clearly based solely on information the 
physician recorded that the veteran provided.  It was 
unenhanced by any additional medical comment.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("Evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute 'competent medical evidence . . . .'").  This 
conclusion is supported by the fact that, not once but twice 
in brief passage from the examination report noted above, the 
examiner attributed his conclusion to the veteran's 
recitation of events.  ("A bare transcription of lay history 
is not transformed into 'competent medical evidence' merely 
because transcriber happens to be medical professional.").  
The notation indicating in-service onset of back and neck 
symptoms was clearly "subjective" information because 
nothing in the precise language of the report suggests that 
the examiner had filtered, enhanced, or added medico-
evidentiary value to the lay history through his medical 
expertise.  In fact, the examiner indicated just the 
opposite, that it "would be impossible to specifically state 
which one of these [reported back injuries] was the exact 
cause [of the veteran's current back and neck complaints]."

The veteran's representative has argued that the Board must 
address the credibility of the veteran's statements that he 
fell on active duty.  However, even if the Board concedes 
that the veteran's statements are competent and credible, his 
statements only go to the question of establishing that the 
veteran suffered an event, injury, or disease in service, not 
to the question of whether there is any association between 
the claimed injury in service and a current diagnosed 
disability.  38 C.F.R. § 3.159 (2003).  As the Board has 
found that there is no competent evidence which relates an 
incident in service to the veteran's currently diagnosed back 
and neck disorders, the Board does not need to address the 
credibility of the veteran's statements.

Thus, the Board finds that the preponderance of the evidence 
weighs against the claim.  This is so because there is no 
credible, competent evidence which reveals that the veteran's 
current back and neck problems are related to service.  In 
fact, the credible, competent evidence which addresses this 
point, the September 1996 private medical record, concluded 
that the veteran's back and neck problems were due to a work-
related injury that occurred many years after service.  
Accordingly, the Board finds that service connection for a 
back and neck disorder is not warranted.  As the Board finds 
that the preponderance of the evidence is against the 
veteran's claims, the provisions of 38 U.S.C.A. § 5107(b) are 
not applicable.

Bilateral hearing loss and tinnitus claims

The appellant contends that he has bilateral hearing loss and 
tinnitus which began in service.  The service medical records 
show that the veteran's hearing was essentially normal on his 
August 1979 service entrance examination.  An October 1980 
audiogram also revealed essentially normal results, as did a 
November 1981 audiogram.  His February 1982 service 
separation examination, however, indicated significant 
decibel readings at 4000 Hertz in the right ear and at 1,000, 
3,000, and 4,000 Hertz in the left ear.

During a November 1997 VA audiometry examination the veteran 
reported that he had problems with his hearing since August 
1996 when he sustained a work accident, falling off the back 
of a truck.  He reported that his neck and head swelled and 
that he had hearing problems at that time which had since 
improved.  He reported tinnitus in connection with an 
accident he had later in 1996 when the parked vehicle in 
which he was sitting was hit by another car.  He described a 
"swishing" or "air blowing through his ears" at the time 
of the accident.  The veteran completed a tinnitus 
questionnaire wherein he indicated both that he had tinnitus 
after hearing weapons in the service and that his tinnitus 
had not begun until after a work accident in 1996.

The veteran reported in-service noise exposure, including 
being around M-16 rifles, rockets, hand grenades, and other 
explosive devices.  He also reported exposure to flight deck 
noise and stated that he slept under the flight deck in 
service.  He also stated that he had multiple jobs after 
service where he was exposed to different kinds of noise.

The examiner noted that the claims folders were not available 
for review.  On the authorized audiological evaluation in 
November 1997, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
5
LEFT
10
5
5
20
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.
The examiner noted that pure-tone sensitivity was within 
normal limits in the right ear and in the left ear through 3, 
000 Hertz.  There was mild loss at 4,000 Hertz.  Word 
recognition scores were noted to be good.  The examiner 
concluded that "[t]he audiometric configuration of the loss 
is consistent with a history of noise exposure and could 
reasonably have begun while in the service", but that "it 
is also possible that this hearing loss could have occurred 
from noise exposure after the service."

During his personal hearings, the veteran reported that he 
was exposed to jet engine and other loud noises in service, 
although he wore earplugs and headphones.  He also reported 
that he was involved in war games where old cars were used 
for target practice.  He indicated that he currently tinkers 
with cars and that since service he has run jackhammers.  He 
reported that the tinnitus starts in his left ear and then he 
can hear it throughout his head.  When this happens, he 
stated he has difficulty hearing.

During an August 2002 outpatient treatment record the veteran 
reported tinnitus and intermittent hearing loss that was a 
recent development.  In June 2003, the veteran completed 
another tinnitus evaluation wherein he reported that he could 
not remember when he started having tinnitus but that he 
believed he had tinnitus for 20 years.  He reported that he 
had tinnitus daily, when he was exposed to noise and 
periodically otherwise.  He reported it generally lasts for a 
few hours.  He reported that he believed his exposure to F-14 
jet engine noise in service, his accident in 1996 when he was 
in a parked car that was hit by a drunk driver, and when he 
currently drives down the road because his car has a loud 
exhaust system caused his tinnitus.

In June 2003, the veteran underwent another VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
15
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the each ear.  The examiner diagnosed normal 
hearing sensitivity in the right ear and mild to moderate 
high frequency hearing loss in the left ear.  The examiner 
had reviewed the claims folders.  The examiner stated that in 
his opinion, the audiological evaluation at the time of the 
veteran's separation was not felt to be valid and it could 
have been indicative of a TTS.  Thus, the examiner 
disregarded those results.  The examiner opined that given 
the result of normal hearing sensitivity shown in the in-
service audiological evaluation in November 1981, three 
months prior to the veteran's separation from service, the 
examiner found it to be "unlikely that hearing loss is 
related to military service."

Further the examiner noted that the veteran reported that his 
tinnitus was primarily noticed after loud noise exposure.  
Therefore, the examiner found that it was also unlikely that 
the veteran's tinnitus is related to military service.

The Board finds that the preponderance of the evidence is 
against the claims for service connection for bilateral 
hearing loss and tinnitus.  With respect to the claim for 
service connection for hearing loss in the right ear, there 
is no evidence of a current hearing loss in the right ear 
which satisfies the definition of VA hearing loss disability.  
38 C.F.R. § 3.385 (2003).  

As indicated above, service connection may be established by 
affirmatively showing inception during service.  However, 
entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).

Both the 1997 and 2003 VA examiners concluded that the 
veteran did not have a current right ear hearing loss 
disability.  There is no other competent evidence of record 
which indicates that the veteran has a hearing loss 
disability in the right ear for purposes of VA compensation 
benefits.  In the absence of competent evidence to establish 
the current presence of a claimed disability, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).

As regards the left ear, the current competent medical 
evidence does indicates a current hearing loss disability.  
However, the Board finds that the preponderance of the 
evidence is against the claim.  The Board notes that the 
majority of the veteran's service medical records reveal 
normal hearing in the right ear, and the one record that does 
reveal right ear hearing loss, his service separation 
examination, has been dismissed as an aberration by a VA 
physician, the only competent medical authority who has 
addressed the viability of the separation examination hearing 
test results.  In addition, the veteran does not contend, and 
the evidence does not show competent evidence of hearing loss 
within one year of separation from service.  Thus, bilateral 
hearing loss may not be presumed to have been incurred during 
service as it was not manifested to a compensable degree 
within one year of separation from active duty.

Further, the claim for service connection for hearing loss in 
the left ear must be denied because the preponderance of the 
evidence does not relate the veteran's current left ear 
hearing loss to service.  The Board is aware of the 
contentions of the veteran that his bilateral hearing loss is 
due to his exposure to noise in service, including exposure 
to jet engines and firing weapons.  However, the veteran's 
statements were made by a layperson, and, as such, he is not 
competent to give an opinion requiring medical knowledge such 
as involved in making diagnoses or explaining the etiology of 
a condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Further, the Board acknowledges the opinion, albeit somewhat 
equivocal, provided by the 1997 VA audiologist that there is 
a relationship between the veteran's exposure to noise in 
service and his current left ear hearing loss.  However, the 
Board finds the 2003 VA audiologist's opinion, which denies 
such a relationship, to be more probative and persuasive than 
the opinion of the 1997 audiologist.  This is so because the 
2003 VA audiologist clearly based his opinion on a review of 
the claims folder while the 1997 audiologist did not.  
Further, the 1997 VA audiologist's opinion was equivocal, 
whereas the 2003 VA audiologist's opinion was not.  As a 
result, the Board finds the opinion of the 2003 VA 
audiologist to be more probative, and therefore, that the 
preponderance of the evidence is against the claim.

With regard to the claim for service connection for tinnitus, 
the Board finds that the preponderance of the evidence weighs 
against the claim.  This is so because credible, competent 
evidence exists which reveals that the veteran's tinnitus is 
not related to service.  First, there is no evidence of 
tinnitus in service.  The veteran himself has at times 
reported that he first experienced tinnitus many years after 
service.  The first evidence of tinnitus is in 1996, over 
fourteen years after the veteran separated from service and 
after the veteran sustained an intercurrent on-the-job 
injury.  Second, competent medical evidence, namely the 2003 
VA audiology examination, denies a link between the veteran's 
tinnitus and service.  This is the only competent medical 
evidence of record which addresses the question of a 
relationship between the veteran's tinnitus and service.  
Accordingly, the Board finds that service connection for 
tinnitus is not warranted.

Accordingly, the claims for bilateral hearing loss and 
tinnitus must be denied.  In reaching this decision, the 
Board considered the "benefit of the doubt" doctrine; 
however, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of these matters on that basis.  38 C.F.R. § 3.102 
(2003).

Dental claim

The appellant contends, in substance, that he needs dental 
treatment because his service separation record noted that 
further dental treatment was needed.  During his personal 
hearings, the veteran reported that he currently has three or 
four "bad teeth", that he has several cavities, that he has 
half of one tooth missing, that he has a wisdom tooth that 
was never extracted in service, and that he has other dental 
problems that were never properly resolved when he was in 
service.  He reported that he had received some private and 
county dental treatment since service.  

A June 2003 VA dental examination diagnosed rampant decay and 
generalized moderate periodontitis with moderate to severe 
gingivitis.

Board notes that the regulations pertinent to dental claims 
were amended during the pendency of this claim.  See 64 Fed. 
Reg. 30392 et seq. (June 8, 1999).  The old regulations, 
those in effect prior to June 8, 1999, provide that treatable 
carious teeth, replaceable missing teeth, and periodontal 
disease are not disabling conditions and may be considered 
service-connected solely for purposes of establishing 
eligibility for outpatient dental treatment.  38 C.F.R. 
§ 4.149 (1998).  As in effect prior to the regulatory changes 
of June 8, 1999, regulations provided that, "[l]oss of teeth 
can be compensably service connected only if such loss is, 
inter alia, 'due to loss of substance of body of maxilla or 
mandible without loss of continuity.'"  Woodson v. Brown, 8 
Vet. App. 352, 354 (1995) (quoting 38 C.F.R. § 4.150 (1998) 
and citing also 38 C.F.R. § 4.149 (1998)).  Further, the old 
regulations provided that "[g]ingivitis is not considered a 
disease entity and is not ratable.  38 C.F.R. § 3.383(c) 
(1998). 

The new regulations likewise provide that treatable carious 
teeth, replaceable missing teeth, and periodontal disease may 
be considered service-connected solely for purposes of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381(a) (2003).  Although the language of 
38 C.F.R. § 4.149 (1998) quoted by the United States Court of 
Appeals for Veterans Claims (CAVC or Court) in Woodson has 
since been deleted from the regulations, the principle 
therein articulated remains intact and is embraced by what is 
now 38 C.F.R. § 3.381 (2003) and by the rating criteria for 
dental conditions, which do not identify a compensable rating 
for extraction of teeth or for periodontal disease.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Id. at 
311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas such that the rule set out in that case no 
longer applies in determining when a new regulation is to be 
applied to a pending claim.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25,174 (May 5, 2004).  The current procedure for such a 
determination involves, first, determining whether the 
regulation identifies the types of claims to which it 
applies.  If the regulation is silent, VA must determine 
whether applying the provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the new 
provision to the claim.  However, if applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Generally speaking, 
provisions affecting entitlement to only prospective benefits 
do not produce any retroactive effects when applied to claims 
that were pending when the new provision took effect.  Most 
regulations liberalizing the criteria for entitlement to a 
benefit may be applied to pending claims because they would 
affect only prospective relief, and regulations restricting 
the right to a benefit may have disfavored retroactive 
effects to the extent their application to a pending claim 
would extinguish the claimant's right to benefits for periods 
before the statute or regulation took effect.  Id.

In the present case, the Board notes the new regulations 
pertaining to evaluation of dental claims do not identify the 
specific types of claims to which they are to apply (that is 
to say, the regulations do not indicate whether they are to 
be applied to pending claims).  Thus, as noted above, the 
question to be addressed is whether application of those 
regulations to a claim pending at the time of their 
promulgation would produce genuinely retroactive effects.  In 
this case, the Board finds that it would not, at least to the 
extent that the new regulations are liberalizing.  This is so 
because 38 U.S.C.A. § 5110(g) provides that the effective 
date of benefits awarded pursuant to a liberalizing statute 
or regulation may be no earlier than the effective date of 
the statute or regulation.  Hence, the new regulations may 
affect only prospective relief.  Consequently, the Board 
finds that they may be applied to the evaluation of the 
veteran's disability on a forward-going basis, from the 
effective date of the new provisions.  They may not be 
applied to effect an award of increased benefits prior to 
their effective date, however, due to the aforementioned 
restrictions at § 5110(g); nor may they be applied 
retroactively so as to restrict or limit the rating that the 
claimant would otherwise be entitled to under the former 
("old") criteria.  See also VAOPGCPREC 3-2000, 65 Fed. Reg. 
34,531 (May 30, 2000) (indicating that the Board's analysis 
must be based on consideration of all of the material and 
evidence of record, rather than merely the evidence which 
pre-dates or post-dates a pertinent change to VA's rating 
schedule).

The evidence does not show that service connection for 
gingivitis or periodontitis, the veteran's currently 
diagnosed dental disorders, is warranted under the old or the 
new regulations.  This is so because the prohibition against 
an award of service connection for compensation purposes for 
periodontal disease has consistently been in effect under the 
old and the new regulations.  Further, the old regulations 
specifically precluded gingivitis from the list of ratable 
disease entities.  As the old and the new regulations clearly 
prohibit an award of service connection for compensation 
purposes for periodontal disease or gingivitis, the veteran's 
request for a compensation for these dental disorders must be 
denied.  

The veteran appears to believe that he should be service 
connected for gingivitis and periodontitis, his only 
diagnosed tooth condition as determined by the VA dental 
consultation from June 2003.  Under the regulations noted 
above, periodontal disease, which includes gingivitis and 
periodontitis, may only be service-connected for treatment 
purposes, not for compensation purposes.  When the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, 
the Board concludes that the veteran's appeal with respect to 
the issue of entitlement to a dental condition, to include 
gingivitis and periodontitis, for the purpose of 
compensation, is denied on the basis of lack of entitlement 
under the law.  As noted in the introduction, the question of 
whether the veteran is entitled to VA dental treatment is a 
separate question which has been referred to the appropriate 
agency of original jurisdiction for adjudication.


ORDER

Claims for entitlement to service connection for a disability 
manifested by chronic constipation, a neck disorder, a back 
disorder, bilateral hearing loss, tinnitus, and a dental 
disorder are denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



